Case 3:19-cr-03895-JM Document 33 Filed 05/15/20 PagelD.73 Page 1 of 2

 

 

 

AO 245B {CASD Rev. 1/19) Judgment in a Criminal Case Be eam
Fire
MAY 15 2020

 

 

 

 
     
 

UNITED STATES DISTRICT Co}
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN AICR!
Y~. . (For Offenses Committed

LUIS CARLOS VELA-MARTINEZ (1)

 

 

 

 

Case Number:, 3:19-CR-03895-4JM

 

 

Norma A Aguilar

 

‘ Defendant’s. Attomey
USM Number 48411-086
gO - | .
THE DEFENDANT:

 

pleaded guilty to count(s) One of the Information

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense - Count
8:1326(A),(B) - Attempted Reentry Of Removed Alien (Felony) ; 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

C1 The defendant has been found not guilty on count(s) -

 

[ Count(s) is dismissed on the motion of the United States.

 

x] Assessment: $100.00, waived.

Cc] IVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine | L) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this.district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Mav 15, 2020

Date of Imposition of Sentence

  

TEDS TES DISTRICT JUDGE
Case 3:19-cr-03895-JM Document 33 Filed 05/15/20 PagelD.74 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case .

 

DEFENDANT: LUIS CARLOS VELA-MARTINEZ (1) ~ Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-03895-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Fifteen (15) months as to Count 1 .

 

 

Sentence imposed pursuant to Title 8 USC Section 1326(b). .
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at A.M. on

 

Cas notified by the United States Marshal.
oO The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Cl onorbefore .
O as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on , to
at With a certified copy of this judgment. __
UNITED STATES MARSHAL _
By DEPUTY UNITED STATES MARSHAL

3:19-CR-03895-JM
